Citation Nr: 1518073	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-49 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
 
Entitlement to an increased (compensable) rating for residuals of bilateral fourth metatarsal osteotomies.
 

REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 

INTRODUCTION
 
The Veteran served on active duty from May 1986 to September 2002.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida that denied a compensable evaluation for residuals of bilateral osteotomies. 
 
The Veteran was afforded a Travel Board hearing in January 2015 before the undersigned sitting at St. Petersburg, Florida.  The transcript is of record.
 
During the hearing, the issues of entitlement to service connection for seizure disorder and gastrointestinal disorders secondary to arthritis medication, residuals of rib fracture secondary to seizure disorder, bilateral upper and lower extremity radiculopathy, callosities, shoulder disability related to automobile accident in service, a kidney condition secondary to hypertension or medication taken for arthritis, and a total rating based on unemployability due to service-connected disability were raised.  These matters are not properly before the Board for Appellate review and are referred to the RO for appropriate consideration.
 
 
FINDINGS OF FACT
 
1.  Prior to August 26, 2009 residuals of bilateral metatarsal osteotomies were not manifested by symptoms that include pain and functional limitations that are consistent with moderate foot impairment.

2.  When considered together residuals of bilateral metatarsal osteotomies are manifested by symptoms that include pain and functional limitations that are consistent with a moderate foot impairment from August 26, 2009.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a compensable rating for residuals of bilateral fourth metatarsal osteotomies were not met prior to August 26, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5283, 5284 (2014).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a single 10 percent rating for residuals of bilateral fourth metatarsal osteotomies are met effective from August 26, 2009. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5283, 5284.
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to an increased rating for bilateral fourth metatarsal osteotomies.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording VA examinations.  The Veteran testified at a personal hearing in January 2015.  The appellant has indicated that he is in receipt of Social Security disability but does not argue that his feet are the reason for his being considered disabled by the Social Security Administration.  The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  The claim of entitlement to an increased (compensable) rating for bilateral metatarsal osteotomies is ready to be considered on the merits to the extent as indicated above.
 
Pertinent Law and Regulations
 
Historically, service connection for residuals of bilateral metatarsal osteotomies was granted in a May 2005 rating decision.  A noncompensable disability evaluation was assigned by analogy under the provisions of 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5299-5283.  Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.71a.   When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2014). 
 
The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5283 provide that moderate malunion or nonunion of the tarsal or metatarsal bones is rated 10 percent disabling.  Where there is evidence of a moderately severe malunion or nonunion of the tarsal or metatarsal bones a 20 percent rating is assigned.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 moderate residuals of foot injuries are rated 10 percent disabling, and moderately severe residuals of foot injuries are rated 20 percent disabling.  
 
When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet.App 7 (1996). 
 
With any form of arthritis, painful motion is an important factor of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014). 
 
Factual Background
 
A claim for an increased rating for bilateral foot disability was received in December 2007.  
 
The Veteran was afforded a VA compensation and pension examination of the feet in March 2007.  He stated that he worked full time at the post office where he stood and processed mail as a clerk.  He related that he had not had a day off in two weeks because this was a new job he had had for two months.  He related that he held a security position previously and had no impediment to his usual occupation. 
 
The Veteran reported several years of shooting pain in the first and fourth metatarsal plantar areas every day lasting up to an hour precipitated by nothing at all and improved by massage and stretching.  He said that he was able to stand and walk for an eight-hour period every day at work.  He reported some numbness around the dorsal aspect of the scars over the fourth metatarsals and stated that he used to run track but could no longer run.  
 
On physical examination, the Veteran had normal posture and gait.  No orthotics, prosthetics, or ambulatory devices were observed.  There was no atrophy or hypertrophy or any palpable spasm or tenderness.  Strength testing was within normal limits and equal bilaterally.  There was normal and equal sensation to pinprick and light touch, bilaterally.  There was a slight decrease in pinprick sensation around the scars consistent with surgery.  There were no objective findings of radiculopathy or polyneuropathy on repetitive range of motion testing.  The feet had normal and equal dorsi and plantar flexion, bilaterally.  It was reported that the appellant had congenital bilateral pes planus with bilateral Achilles misalignment of 10 degrees with weightbearing.  Surgical scars were noted over the fourth metatarsals, but there was no evidence of tenderness, induration, keloid formation, and the scars moved freely with the surrounding skin.   There was no evidence of hammertoes, claw toes, tenderness, edema, erythema, tissue loss or unusual shoe wear.  There was no significant hallux valgus or bunions.  Following examination, pertinent diagnoses of bilateral fourth metatarsal osteotomies, expected outcome, and bilateral plantar calluses, distal third metatarsals, were rendered.
 
It was reported that X-rays in February 2007 revealed healed fractures of the fourth metatarsals bilaterally with metal fixation on the left.  There was mild cortical irregularity of the distal articular margin of the left fourth toe proximal phalanx which was unchanged since December 2004.
 
The appellant was afforded a VA examination of the feet on August 26, 2009.  He stated that he could not engage in prolonged standing because of his back and his feet.  He related that he woke up several times throughout the night with cramping and sharp pain in both feet.  He reported that he had been a Federal Air Marshall for five years and was a Department of Defense security contractor for a year but had not worked over the past year by choice.
 
The Veteran stated that surgery on his feet during service had not been successful and he had had problems since that time.  He said that pain had worsened because of prolonged standing or walking on the job.  It was reported that current subjective symptoms also included numbness in the areas where surgery had been performed.  He related that Hydrocodone and self massage helped but that corrective shoe inserts did not provide much relief.  
 
On examination, gait was within normal limits.  It was reported that the appellant did not require an assistive device.  There was symmetric dorsi and plantar flexion of feet and toes.  Bilateral pes planus was apparent with weight bearing.  There was no cavus.  Tenderness to palpation was elicited bilaterally at the fourth plantar metatarsal heads.  He had no painful motion, edema, weakness or instability.  It was reported that there were no functional limitations with standing and walking.  There was evidence of abnormal weight bearing with callouses bilaterally at the plantar fourth metatarsal heads.  No shoe wear was visible and there was no Achilles tendon misalignment.  The examiner stated that there was no pes planus or pain with manipulation, and no painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability except as noted.  The Veteran was determined to have no loss of function with repetitive use except as noted.
 
X-rays of the feet were interpreted as showing old bilateral fourth metatarsal fractures with fixation screws in the left mid fourth metatarsal and degenerative arthritis in the left fourth PIP [proximal interphalangeal] joint which had progressed since a previous study.  A pertinent diagnosis of residuals of bilateral osteotomies was provided.  
 
The appellant's feet were evaluated for VA compensation purposes in January 2014.  On this occasion, he stated that he experienced occasional stabbing pain especially at night.  He related that he had to 'shave his feet at least once monthly' and could not walk barefoot because of crampy pain from the deformed bone.  He reported aggravation with prolonged standing and excessive walking and stated that he could not perform any activity which required prolonged standing or excessive walking.  The Veteran reported that he used an ace bandage on a regular basis to prevent cramping after going to the gym which he went to at least four times a week.  
 
The appellant was observed to ambulate with a normal gait without difficulty.  No assistive device was noted during examination of the feet.  There was no swelling, redness, tenderness or weakness of the feet.  The old surgical scars of both feet were well healed and stable.  X-rays showed no interval change.  Following examination, a pertinent diagnosis of residual of osteotomies both feet with no functional limitations was rendered.  
 
Analysis
 
Prior to August 26, 2009, the evidence preponderates against finding that the appellant's residuals of bilateral fourth osteotomies were manifested by pathology that was the equivalent of either a moderate malunion or nonunion of the tarsal or metatarsal bones, or the functional equivalent of a moderate foot injury.  While there was evidence of pathology associated with pes planus and misalignment of the Achilles tendons, the appellant is not service connected for either disorder pes planus.  There was no evidence of tenderness, edema, erythema due to fourth osteotomy residuals, and the examiner opined that the outcome presented following the osteotomes was that which was expected.  Hence, the Board finds that entitlement to a compensable rating prior to August 26, 2009 is not in order.

From August 26, 2009, the evidence reflect that although objective findings of the feet are not substantial, there is evidence of some tenderness and post-operative residuals on X-ray, and the Veteran states that he has had longstanding pain in both feet that compromise his well-being.  The evidence reflects that although posture and gait are normal and there are no indications of swelling, redness, edema, tissue loss or unusual shoe wear, significant hallux valgus or bunions, fatigability, lack of endurance or weakness of the feet, the Veteran has long described shooting, stabbing and/or cramping pain that wakes him up at night.  He contends that he is unable to run and cannot engage in prolonged standing or walking which aggravates his symptoms.  The appellant presented detailed testimony that outlined the problems he was having with the feet on a daily basis and activity restrictions related thereto.  The Board finds that his reports of pain and functional impairment to be credible. See Hayes v. Brown, 5 Vet. App. 60, 69 -701993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to evidence is within the province of the Board).  
 
The appellant does not consistently utilize any assistive devices but reports that prescribed orthotics he do not alleviate his symptoms.  Some arthritic changes are demonstrated on X-ray.  Therefore, with consideration of the above and 38 C.F.R. §§ 4.40, 4.45 pertaining to functional loss, the Board resolves the benefit of the doubt in the Veteran's favor by finding that his symptoms more nearly approximate the criteria for moderate bilateral foot disability for which a 10 percent disability evaluation may be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5283 or 5284 since August 26, 2009.  Moreover, it is well to recall that under 38 C.F.R. § 4.59 with any form of arthritis, actually painful, unstable, or malaligned joints due to healed injury are deemed to be entitled to at least the minimum compensable rating for a joint.  

While a 10 percent rating is assigned from August 26, 2009 the evidence preponderates against finding that residuals of osteotomies involving the fourth metatarsals may more nearly be characterized as moderately severe foot injury for which a 20 percent rating is warranted under Diagnostic Codes 5283 or 5284.  There is no X-ray evidence of arthritic involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014) for a higher rating.  The appellant currently has other foot disabilities for which he is not service connected and the impact of those disorders may not be considered in assigning a rating.  Further, there is no medical evidence of claw foot for which a higher disability rating may be awarded by analogy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, (2014). 
 
The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2014) but finds that there is no basis referral.  There is no indication of an exceptional disability picture such that the scheduler evaluation for the service-connected bilateral foot disability is inadequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no objective evidence demonstrating that the appellant's service-connected foot disorder markedly interferes with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he has been frequently hospitalized due any symptoms in this regard.  The evidence thus demonstrates that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary.  Thun.
 
 
ORDER
 
Entitlement to a compensable rating for residuals of bilateral fourth metatarsals prior to August 26, 2009, is denied.

Entitlement to a 10 percent rating for bilateral fourth metatarsal osteotomies is warranted effective from August 26, 2009, subject to controlling regulations governing the payment of monetary awards.
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


